UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
STANLEY A. SLUPKOWSKI,                    )
                                          )
                  Plaintiff,              )
                                          )
                  v.                      )                   Civil Action No. 09-2169 (RWR)
                                          )
SECRETARY OF STATE et al.,                )
                                          )
                                          )
                  Defendants.             )
__________________________________________)


                                   MEMORANDUM OPINION

       Because plaintiff had not filed proofs of service upon the listed defendants, he was

ordered on May 12, 2010, to show cause by June 15, 2010, why this case should not be

dismissed. On June 28, 2010, plaintiff filed a document captioned “Second Notice of

Cancelation [sic] of Case Number 01-09-CV-02169 (RWR) Second Notice of Replacement of

this Filing with New Filing in the District of Columbia District of Columbia District Court

Operation Red Herring Secretary of (the Navy Court for the Correction of Military Records and

(Injustices)),” and another document captioned “Motion for Follow Up on Submitted Petition

and Filing Fees Paid for: Slupkowski v. Department of the United States Navy and Department

of Defense for Proceedings in the District of Columbia District Court and United States

Congress.” Neither document explains plaintiff’s failure to effect service of process.

       “If a defendant is not served within 120 days after the complaint is filed, the court . . .

after [providing] notice to the plaintiff [] must dismiss the action without prejudice against that

defendant or order that service be made within a specified time.” Fed. R. Civ. P. 4(m). Plaintiff
has been provided sufficient notice and ample time to serve the defendants with process. See

Order of February 2, 2010. The case now will be dismissed. A separate Order accompanies this

Memorandum Opinion.



                                            _________/s/_____________
                                            RICHARD W. ROBERTS
DATE: July 21, 2010                         United States District Judge




                                               2